Citation Nr: 1826310	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-21 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating in excess of 60 percent from October 1, 2013, for residuals of prostate cancer.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).

4. Entitlement to special monthly compensation (SMC) at the housebound rate pursuant to 38 U.S.C. § 1114(s)(1).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1965 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2010, the RO granted service connection for PTSD and assigned an initial rating of 30 percent.

In July 2013, the RO reduced the 100 percent initial rating for prostate cancer to 60 percent, effective October 1, 2013.  Because Diagnostic Code 7528, the Diagnostic Code under which the Veteran's residuals of prostate cancer are rated, contains a temporal element (its criteria mandate the assignment of a 100 percent initial evaluation for a certain period of time followed by a VA examination to determine the degree to which any residuals are disabling), the claim is appropriately characterized as entitlement to an initial rating in excess of 60 percent for residuals of prostate cancer from October 1, 2013, and the July 2013 rating decision assigning a 60 percent rating does not constitute a rating reduction.  See Tatum v. Shinseki (Tatum I), 24 Vet. App. 139, 143 (2010); Rossiello v. Principi, 3 Vet. App. 430 (1992); 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2017).  

In October 2017, during the pendency of this appeal, the Veteran submitted a claim for a TDIU.  Aside from the Veteran initiating a claim of entitlement to a TDIU, a TDIU claim is also part of an increased rating claim when such claim is raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran clearly raised the issue of unemployability subsequent to the rating decisions on appeal, the Board has jurisdiction of the TDIU claim as part of the claims for increased ratings on appeal here.  

The issue of entitlement to SMC at the housebound rate has also been raised by the record and added to the present appeal.  Akles v. Derwinski, 1 Vet. App. 118 (1991).

In May 2017, the Veteran executed a new power-of-attorney appointing The American Legion, as his representative.  This new appointment effectively revoked the Veteran's prior appointment of James G. Fausone, attorney-at-law.  See 38 C.F.R. § 14.631(f)(1).  In January 2018, however, the Veteran executed a new power-of- attorney in favor of James G. Fausone, attorney-at-law, thereby effectively revoking his prior appointment of the The American Legion.  Id. 


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with deficiencies in most areas.

2. The Veteran is in receipt of the maximum schedular rating for voiding dysfunction associated with his prostate cancer residuals, and there is no associated renal dysfunction.

3. From June 30, 2006, the Veteran was incapable of obtaining and maintaining substantially gainful employment due to his service-connected PTSD.  

4. From June 16, 2011, the Veteran was incapable of obtaining and maintaining substantially gainful employment due to his service-connected PTSD and had additional service-connected disabilities independently ratable at 60 percent or more. 



CONCLUSIONS OF LAW

1. For the entire period on appeal, the criteria for an initial rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2. The criteria for an initial rating in excess of 60 percent for residuals of prostate cancer have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.115a, 4.115b, DC 7528 (2017).

3. From June 30, 2006, the criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).

4. From June 16, 2011, the criteria for SMC at the housebound rate are met.  38 U.S.C. §§ 1114(s), 5107 (2012); 38 C.F.R. § 3.350 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).


Increased Initial Ratings - Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


Increased Initial Rating for PTSD - Analysis 

The RO has assigned an initial 30 percent disability rating for the Veteran's PTSD under 38 C.F.R. § 4.130, DC 9411 (2017).

All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  

Here, the RO certified the Veteran's appeal to the Board after August 4, 2014; therefore, the PTSD claim is governed by DSM 5 and the GAF scores are not relevant for consideration.  See Golden v. Shulkin, No. 161208, 2018 U.S. App. Vet. Claims LEXIS 202, *9 (Vet. App. Feb. 23, 2018) (holding that the Board errs when it uses GAF scores to assign a psychiatric rating in cases where DSM-5 applies). 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id. 

Turning to the evidence, a March 2006 VA treatment note indicated that the Veteran reported a long history of anxiety.  He had never married and was not dating anyone.  He lived alone.  During the examination, the Veteran's eye contact was limited, his mood was anxious and dysphoric, and he had a restricted range of affect.  Insomnia was noted.

An April 2006 VA treatment note indicated that the Veteran complained of chronic depression, nightmares, and insomnia.

The Veteran was afforded a VA PTSD examination in December 2006.  He reported feeling depressed approximately five days per week for an average of half an hour per day.  The Veteran had never been married, but was in a 14 year relationship that ended in 2003.  He was close to his two children and grandchildren.  He had been dating a woman for three months and this was going well.  He reported having two friends.  His activities and leisure pursuits consisted of studying and going to dinner with friends.  He had a master's degree and had recently started a doctoral program.  The Veteran reported difficulty sleeping in the past, but this was largely resolved with the aid of medication.  His recent memory was mildly impaired, but remote memory and immediate memory were both normal.  The Veteran denied having a history of suicide attempts.  His PTSD symptoms included efforts to avoid thoughts, feelings, or conversations associated with the trauma, feeling of detachment or estrangement from others, restricted range of affect, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  These symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran had been unemployed for one to two years, but he attributed his unemployment to his non-service connected degenerative disc disease.

A March 2007 VA treatment note indicated that the Veteran quit school due to a lack of concentration and focus.  He reported having difficulty sleeping and a depressed mood.

In January 2008, the Veteran stated that he did not like to interact with people.  He had lost all of his friends because he did not like to socialize with them and he became easily irritated with them.  He had outbursts of anger at inappropriate times.  He had difficulty sleeping and frequent nightmares.  He was easily startled by loud noises.  He had difficulty remembering things, was easily confused, and had problems following directions.  The Veteran stated that his memory and irritability issues had caused him to resign from several jobs.  He stated that he did not really have a life since he found it too difficult to leave the house.

A February 2010 private psychosocial report indicated that the Veteran's PTSD symptoms included severe anxiety, mild avoidant behavior, moderate depression, mild difficulty concentrating, moderating eating problems, severe emotional reactivity, severe irritable mood, severe loss of trust, moderate low energy, severe low self-esteem, moderate panic attacks, severe sleep disturbance, moderate stress, irritable mood, hypervigilance, and negligible suicidal thinking.  He also reported experiencing impairments in functioning due to moderate conflict with authority figures.  On examination, the Veteran's mood was anxious and he had difficulty maintaining eye contact.  His speech was somewhat tangential.  Recent memory was mildly impaired and remote memory was moderately impaired.  He has slowed reaction times.  The Veteran's thought content was characterized by preoccupation with lack of contact with children/power of authority over him.  He had derealization.  The Veteran's attitude was described as "ingratiating."  The Veteran's attention/concentration was characterized by some distractibility.  Regarding impulse control, the Veteran was overly controlled and restrained.  The Veteran described his peer relations as challenging.  He stated that he did not get along with people who want him to be different from who he is.  He also stated that he has difficulty with authority figures having control over his life.  
 
In April 2010, the Veteran was afforded a VA PTSD examination.  He reported having a mild depressed mood every day.  The Veteran was attending a doctoral program in transformative psychology and earning A's.  He spoke to his daughter frequently and to his son once a month.  The Veteran denied having any friends since high school.  His activities and leisure pursuits included reading for pleasure and studying for coursework in doctoral program.  He reported an attempted suicide attempt in 1974.  On examination, the Veteran's mood was depressed and his affect was constricted.  He had difficulty sleeping and his energy was poor.  The VA examiner noted that the Veteran provided a very atypical account of visual hallucinations, stating that insects and animals changed in form/color.  His PTSD symptoms included efforts to avoid thoughts, feelings, or conversations associated with the trauma, difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, exaggerated startle response, nightmares, intrusive memories, flashbacks, minimal difficulty concentrating, a mildly exaggerated startle response, and muscle tension triggered by cues associated with trauma.  The VA examiner opined that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.

In an August 2010 letter, the Veteran's treating therapist stated that the Veteran experienced the following symptoms: dissociative episodes, avoidance of stimuli associated with the trauma, occasional feelings of detachment or estrangement from others, sleep impairment, irritability, difficulty concentrating (except in highly controlled circumstances), hypervigilance, exaggerated startle response, intermittent depressed mood, intermittent marked difficulty experiencing pleasure in activities, decreased appetite, loss of energy, feelings of worthlessness or excessive or inappropriate guilt, and occasional intense suicidal ideation related to recollections of the trauma.

A February 2015 VA treatment note indicated that the Veteran reported thinking about suicide on a daily basis since Vietnam.  He was currently in school for his second doctorate in psychology.  His last suicide attempt was in 2010.  

A May 2017 VA treatment note indicated that the Veteran had symptoms of depression and intrusive thoughts, images, and a sense of relieving traumatic events from.  He also had high anxiety, frequent nightmares, and insomnia.  The Veteran described trouble remembering parts of the experiences, loss of interest, emotional numbing to some extent, and some degree of vigilance and startle reaction.  The Veteran reported having periodic "flashes" of despondent thoughts, but stated that thoughts of his children and grandchildren prevent him from contemplating self-harm.  The Veteran reported a history of suicide attempts, having attempted suicide in 1965 and 2011 by taking overdoses.  On examination, the Veteran's mood was anxious and depressed.  His affect was congruent to his mood, with normal range.  He denied suicidal ideation.   The Veteran reported having thoughts about taking his own life or harming someone else, but stated that these thoughts were transient and in the recent past. 

A May 2017 VA primary care note indicated that the Veteran stated that he was suicidal a couple of days prior.

A July 2017 VA treatment record indicated that the Veteran had persistent intrusive thoughts, images, and a sense of reliving traumatic events.  He had periodic nightmares and difficulty recalling parts of his traumatic experiences, as well as some degree of vigilance and a heightened startle reaction.  His mood had improved, sleep was better, and anxiety had decreased.  He continued his academic pursuits.  His thought processes were logical, goal directed, and not tangential, but were somewhat circumstantial.  He had obsessions.  He denied having suicidal ideations.  

The Veteran was afforded a VA examination in December 2017.  The VA examiner opined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran has never been married.  He maintained relationships with his adult children.  He did not socialize much and reported not having friends.  He had not worked since 2004 due to physical and mental disability.  He reported attending an online doctoral program.  He reported more than weekly panic attacks that were triggered by being startled and hearing loud noises.  He reported feeling depressed.  He reported being reckless as to his own safety.  He also reported having frequent nightmares that caused some sleep impairment.  He had poor attention, causing him to loss his place when reading.  His PTSD was characterized by avoidance behaviors, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, persistent inability to experience positive feelings, reckless or self-destructive behavior, and hypervigilance.  He also reported symptoms of impairment of short- and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  On examination, a mild speech impediment was noted.  The VA examiner stated that the Veteran's PTSD did not cause functional impairment, as the Veteran indicated that physical limitations and retirement age are the main reasons he is unable to work.  

On review, the evidence indicates that during the period on appeal the Veteran's PTSD has resulted in symptoms of suicidal ideation, impaired impulse control, difficulty in establishing and maintaining effective work and social relationships, a restricted affect, frequent panic attacks, impairment of short- and long-term memory, and disturbances of motivation and mood.  The Board finds that the Veteran's PTSD symptoms have most nearly approximated occupational and social impairment with deficiencies in most areas for the entire period on appeal.  For these reasons, the Board finds that the Veteran's PTSD symptoms more nearly have approximated the criteria for a 70 percent rating for the entire period on appeal. 

However, the criteria for an even higher rating of 100 percent have not been met.  The weight of the evidence does not show that the Veteran experienced total occupational and social impairment due to his PTSD symptoms.  The evidence shows no symptoms of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss of names of close relatives, own occupation, or own name during this period.  The Veteran lives independently, has been working on a doctoral degree, and is able to manage his own finances.  While there is some evidence of visual hallucinations, the weight of the evidence indicates that they were mild in severity and intermittent.  Therefore, a disability rating of 100 percent is not warranted for PTSD.

Finally, neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For these reasons, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria under DC 9411 for a rating of 70 percent, but no higher, for the entire initial rating period on appeal.  38 U.S.C. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7, 4.130.


Increased Initial Rating Claim for Residuals of Prostate Cancer - Analysis 

The RO has assigned an initial 60 percent disability rating for the Veteran's residuals of prostate cancer under 38 C.F.R. § 4.115b, DC 7528 (2017).  The Veteran contends that a higher rating is warranted.

Pursuant to DC 7528, malignant neoplasms of the genitourinary system are to be rated 100 percent disabling. A note following DC 7528 provides that, following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent evaluation shall be subject to the provisions of 
§ 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528 (2017).

While typically such changes in evaluation will be subject to the provisions of section 3.105(e), where a diagnostic code requires assignment of a 100 percent evaluation for a finite period of time, as DC 7528 does in this case, followed by the requirement that the disorder thereafter be rated based on residuals, the assignment of a lower disability rating based on those residuals does not constitute a reduction. Tatum v. Shinseki (Tatum I), 24 Vet. App. 139, 143 (2010); Rossiello v. Principi, 3 Vet. App. 430 (1992). Therefore, as discussed above, the provisions of section 3.105(e) do not apply to the initial staged ratings assigned for the Veteran's residuals of prostate cancer.

Voiding dysfunction is evaluated under 38 C.F.R. § 4.115a, which provides that any voiding dysfunction shall be rated by the particular condition as urine leakage, urinary frequency, or obstructive voiding.  A 60 percent evaluation is assigned for the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  This is the maximum rating permitted for urine leakage, frequent, or obstructed voiding.

A rating in excess of 60 percent is awarded only for renal dysfunction which caused persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  The Veteran does not allege, and the evidence of record does not support a finding, that his residuals of prostate cancer included renal dysfunction.

Turning to the applicable evidence of record, a March 2012 private treatment record indicated that the Veteran had daytime frequency, nocturia twice a night, and leakage without sensory awareness.  He had occasional mid-penile discomfort and no erections.  He had no dysuria or gross hematuria.  

The Veteran was afforded a VA examination in April 2012.  The VA examiner noted that the Veteran had a prostatectomy in September 2011 and the prostate cancer was currently in remission.  The Veteran had a voiding dysfunction.  He used two pads during the day and one pad at night.  His daytime voiding interval was less than one hour and he had nighttime awakening to void two times.  He also had symptoms of obstructed voiding, including marked hesitancy,  marked slow or weak stream, and a markedly decreased force of stream.  The Veteran stated that his stream was choppy and dripped.  He sometimes woke up wet.  He used to have to wear a diaper, but pads were now sufficient.  The Veteran's prostate cancer impacted his ability to work, due to voiding problems and concentration problems due to urinary problems.  There were no symptoms of lethargy, weakness, or anorexia.

An October 2012 VA urology treatment note indicated that the Veteran had mild urinary incontinence.  He had no dysuria or hematuria.  He used 24 pads per day.  His PSA was not elevated and there was no evidence of recurrence.  The Veteran stated that his urinary incontinence was minimal.  

A November 2013 VA urology treatment note indicated that there was no evidence of recurrence of the prostate cancer.  The Veteran's prior urinary incontinence had just about stopped.  He did not have to wear diapers.  He had no dysuria or hematuria.

A May 2014 VA urology treatment note indicated that the Veteran had mild urinary incontinence that still required 2-4 pads per day.  He had no dysuria or hematuria.  

An April 2016 VA urology treatment note indicated that the Veteran had no dysuria or hematuria.  His PSA was not elevated.  

An April 2017 VA urology treatment note indicated that the Veteran's post-prostatectomy incontinence gradually resolved over time.  He complained of pain with ejaculation.  His last PSA was in September 2017 and was less than 0.014.  He had a stable voiding pattern.  He had mild anemia.

The August 2017 VA diabetes mellitus examination report indicated that the Veteran had microalbuminuria of 7.6, but the VA examiner attributed this to the Veteran's diabetes mellitus.

After review of the evidence, both lay and medical, the Board finds that an initial rating in excess of 60 percent for residuals of prostate cancer is not warranted.  The Veteran has not received treatment for cancer of the prostate since September 2011, and there has been no metastasis or recurrence.  Therefore, a 100 percent rating under DC 7528 is not warranted.  In addition, a rating in excess of 60 percent based on renal dysfunction is not warranted, as the weight of the evidence indicates that the Veteran does not have any renal dysfunction due to his prostate disability.  As such, an increased evaluation under 38 C.F.R. § 4.115a for renal dysfunction is not warranted.

For these reason, the Board finds that the weight of the competent and adequate evidence is against the appeal for an initial rating in excess of 60 percent for residuals of prostate cancer for the entire period on appeal.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).





Entitlement to a TDIU and SMC at the Housebound Rate

It is the established policy of VA that all veterans who are unable to secure and maintain substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16(a).  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation.  Id. 

Here, in pertinent part, the Veteran is in receipt of a 70 percent rating for PTSD from June 30, 2006.  Therefore, the Veteran met the schedular percentage requirements for a TDIU from June 30, 2006.  

The Board notes that the Veteran was also in receipt of a 100 percent rating for prostate cancer from June 16, 2011 to September 30, 2013, and a combined 100 percent rating thereafter.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Bradley v. Peake, 22 Vet. App. 280 (2008) (there could be a situation where a Veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114(s) by having an additional disability of 60 percent or more).  Therefore, from June 16, 2011,  the Board will consider whether the Veteran is entitled to a TDIU based on a single disability, solely for the purpose of determining whether the Veteran is entitled to benefits under 38 U.S.C. § 1114(s).  

Pursuant to 38 U.S.C. § 1114(s), SMC is payable at the housebound rate where the claimant has a single service-connected disability rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent or more and involve different anatomical segments or bodily systems.  38 C.F.R. § 3.350(i).

The remaining question is whether the service-connected PTSD precludes the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id.  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Veteran's DD-214 indicates that he served in the United States Air Force for approximately six years.  His military occupational specialty was air operations specialist.

The December 2006 VA examination report indicated that the Veteran had a master's degree and had recently started a doctoral program.  His recent memory was mildly impaired, but remote memory and immediate memory were both normal.  His PTSD symptoms included, efforts to avoid thoughts, feelings, or conversations associated with the trauma, feeling of detachment or estrangement from others, restricted range of affect, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The VA examiner opined that these symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran had been unemployed for one to two years, but he attributed his unemployment to his non-service connected degenerative disc disease.

A March 2007 VA treatment note indicated that the Veteran quit school due to a lack of concentration and focus.  He reported having difficulty sleeping and a depressed mood.

In January 2008, the Veteran stated that he did not like to interact with people.  He had lost all of his friends because he did not like to socialize with them and he became easily irritated with them.  He had outbursts of anger at inappropriate times.  He had difficulty sleeping and frequent nightmares.  He had difficulty remembering things, was easily confused, and had problems following directions.  The Veteran stated that his memory and irritability issues had caused him to resign from several jobs.  He stated that he did not really have a life since he found it too difficult to leave the house.

A February 2010 private psychosocial report indicated that the Veteran's PTSD symptoms included severe anxiety, mild avoidant behavior, moderate depression, mild difficulty concentrating, moderating eating problems, severe emotional reactivity, severe irritability, severe loss of trust, moderate low energy, severe low self-esteem, moderate panic attacks, severe sleep disturbance, moderate stress, hypervigilance, and negligible suicidal thinking.  He also reported experiencing impairments in functioning due to moderate conflict with authority figures.  On examination, the Veteran's mood was anxious and he had difficulty maintaining eye contact.  His speech was somewhat tangential.  Recent memory was mildly impaired and remote memory was moderately impaired.  He had slowed reaction times.  The Veteran's thought content was characterized by preoccupation with lack of contact with children and lack of power or authority over himself.  He had derealization.  The Veteran's attitude was described as "ingratiating."  The Veteran's attention/concentration was characterized by some distractibility.  Regarding impulse control, the Veteran was overly controlled and restrained.  The Veteran described his peer relations as challenging.  He stated that he did not get along with people who want him to be difficulty from who he is.  He also stated that he has difficulty with authority figures having control over his life.  
 
In April 2010, the Veteran was afforded a VA PTSD examination.  He reported having a mildly depressed mood every day.  The Veteran was attending a doctoral program in transformative psychology and earning A's.  He spoke to his daughter frequently and to his son once a month.  The Veteran denied having any friends since high school.  His activities and leisure pursuits included reading for pleasure and studying for coursework in doctoral program.  He reported an attempted suicide attempt in 1974.  On examination, the Veteran's mood was depressed and his affect was constricted.  He had difficulty sleeping and his energy was poor.  The VA examiner noted that the Veteran provided a very atypical account of visual hallucinations, stating that insects and animals changed in form/color.  His PTSD symptoms included efforts to avoid thoughts, feelings, or conversations associated with the trauma, difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, exaggerated startle response, nightmares, intrusive memories, flashbacks, minimal difficulty concentrating, a mildly exaggerated startle response, and muscle tension triggered by cues associated with trauma.  The VA examiner opined that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.

In an August 2010 letter, the Veteran's treating therapist stated that the Veteran experienced the following symptoms: dissociative episodes, avoidance of stimuli associated with the trauma, occasional feelings of detachment or estrangement from others, sleep impairment, irritability, difficulty concentrating (except in highly controlled circumstances), hypervigilance, exaggerated startle response, intermittent depressed mood, intermittent marked difficulty experiencing pleasure in activities, decreased appetite loss of energy, feelings of worthlessness or excessive or inappropriate guilt, and occasional intense suicidal ideation related to recollections of the trauma.

In the February 2012 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran stated that his service-connected PTSD and prostate cancer prevented him from securing or following any substantially gainful employment.  He reported that he last worked full-time in July 2004.  He had worked for approximately seven years as a program analyst.  

Based on the evidence, both lay and medical, the Board finds that the Veteran's service-connected PTSD rendered him unable to obtain and maintain substantially gainful employment for the entire period on appeal.  His panic attacks, irritability, impaired short- and long-term memory, sleep impairment, difficulty concentrating, depression, anxiety, conflict with authority figures, dissociative episodes, reckless or self-destructive behavior, and disturbances of motivation and mood prevented him from successfully obtaining and maintaining substantially gainful employment, despite his educational background.  Therefore, a TDIU is warranted from June 30, 2006.

As he is entitled to a TDIU that is predicated on a single disability, the TDIU meets the criteria for a single service-connected disability rated as totally disabling for 38 U.S.C. § 1114(s) purposes.  In addition, the Veteran is in receipt of a combined rating of at least 60 percent disability rating for his other service-connected disabilities from June 16, 2011.   As the Veteran has a single service-connected disability rated as totally disabling for 38 U.S.C. § 1114(s) purposes and separate service-connected disabilities with a combined rating of at least 60 percent, SMC at the housebound rate is granted from June 16, 2011.  38 U.S.C. § 1114(s)(1).

In summary, a TDIU is warranted from June 30, 2006.  In addition, SMC at the housebound rate is warranted from June 16, 2011.  38 U.S.C. § 1114(s)(1).


ORDER

For the entire period on appeal, an initial rating of 70 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits.

An initial rating in excess of 60 percent for residuals of prostate cancer is denied.

From June 30, 2006, a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.

From June 16, 2011, SMC at the housebound rate is granted, subject to the laws and regulations governing payment of monetary benefits.




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


